Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 17/650336 is responsive to communications filed on February 08, 2022. Currently, claims 1-20 are pending are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 15 is/are rejected under 35 U.S.C §102 (a)(1) as being anticipated by Kim et al. (US 20210392321 A1).

Regarding claim 1, Kim et al. (US 20210392321 A1) meets the claim limitations, as follows: 
A video data processing method, comprising: 
receiving a bitstream [i.e. paragraph. 0089, Fig. 2]; 
decoding an index associated with a coding unit based on the bitstream, the index [i.e. index information; paragraph. 0117] indicating a selection mode among at least four selection modes [i.e. paragraph. 0111, Table 2]; 
determining four samples based on the index [i.e. determine reference samples for inter-component prediction of a chroma component block based on the determined inter-component prediction mode; paragraph. 0011, 0132, Fig. 3]; 
determining two parameters based on the four samples [i.e. derive parameters of a linear prediction model by using the reference samples; abstract, paragraph. 0011, Fig. 3]; 
determining predicted samples of the coding unit based on the two parameters [i.e. perform inter-component prediction for the chroma component block by using the parameters of the linear prediction model; abstract, Fig. 3]; and 
decoding the coding unit based on the predicted samples [i.e. paragraph. 0033, Fig. 2].

Regarding claim 8, Kim et al. (US 20210392321 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Kim et al. (US 20210392321 A1) discloses the claim limitations as follows:
The method according to claim 1, wherein the index is binarized with a truncated unary code, a truncated binary code, or a fixed-length code [i.e. paragraph. 0115-0117].

Regarding claim 9, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 15, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Allowable Subject Matter
Claims 2-7, 10-14, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487